DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 23 May 2022.  Claim 1 is currently pending and amended.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “a device for dissolving the electrolysis gas produced in the anode compartment in a stream of the fresh water to obtain the oxidizing agent solution” at lines 17-19 in claim 1
“a device for stabilizing an overpressure in the anode compartment” at line 20 in claim 1
“a means for metered feed of the catholyte from the separation vessel of the cathode circuit into the stream of fresh water” at lines 27-28 in claim 1
“a means for metered feeding of the oxidizing agent solution from the collection vessel for the oxidizing agent solution into the vessel for dissolving the sodium chloride” at lines 35-37 of claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a device for dissolving the electrolysis gas produced in the anode compartment in a stream of the fresh water to obtain the oxidizing agent solution” and “a means for metered feeding of the oxidizing agent solution from the collection vessel for the oxidizing agent solution into the vessel for dissolving the sodium chloride” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any structure that performs the function in the claim, the specification merely repeats the claim limitations.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0261954 to Bakhir et al. (Bakhir) in view of US Patent Application Publication No. 2008/0251461 to Parker (Parker), further in view of US Patent Application Publication No. 2017/0321330 to Malhotra (Malhotra), further in view of US Patent Application Publication No. 2017/0314150 to Tseng et al. (Tseng), further in view of US Patent Application Publication No. 2018/0171490 to Herrington et al. (Herrington) and further in view of US Patent No. 6,428,677 to Bonnick et al. (Bonnick).
As to claim 1, Bakhir teaches an electrochemical system for synthesizing an oxidizing agent solution from fresh water and sodium chloride, the electrochemical system comprising: a diaphragm electrolysis apparatus (1) with a tubular ultrafiltration diaphragm (4) forming an anode compartment and a cathode compartment; a cathode circuit for a catholyte comprising a separation vessel (27) for separating an electrolysis gas produced in the cathode compartment from the catholyte and a heat exchanger device (18) for cooling the catholyte; an anode circuit for an anolyte comprising a separation vessel (19) for separating an electrolysis gas produced in the anode compartment from the anolyte (Paragraphs 0048, 0049, 0051, 0055, 0056, 0057 and 0064; Figures 1, 2, 3 and 5).  
However, Bakhir fails to further teach that the anode circuit comprises a heat exchanger for cooling the anolyte.  However, Parker also discusses the electrolytic synthesis of cleaning solutions in a divided cell with anolyte and catholyte circuits and teaches that in addition to a heat exchanger on the cathode side for controlling the heat of the catholyte, a heat exchanger can also be provided on the anode side circuit in to control the heat of the anolyte for further cell control (Paragraphs 0067 and 0069).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide an anode side heat exchanger to the apparatus of Bakhir in order to allow for the control of the heat of the anolyte for further cell control as taught by Parker.  
Bakhir further teaches that the apparatus comprises a device for feeding aqueous sodium chloride solution into the anode compartment of the electrolysis apparatus (1) under pressure, the device comprising a metering pump (33) with a vessel (34) for dissolving the sodium chloride; a device (37) for dissolving the electrolysis gas produced in the anode compartment in a stream of fresh water (from the heat exchanger (18)) to obtain the oxidizing agent solution; and a device for stabilizing the overpressure in the anode compartment (23) (Paragraphs 0048, 0049, 0051, 0055, 0056, 0057 and 0064; Figures 1, 2, 3 and 5).
However, Bakhir fails to further specifically teach a collection vessel for the oxidizing agent solution, remaining silent to specifically how the generated oxidizing solution is utilized.  However, Malhotra also discusses the electrolytic generation of an oxidizing solution and teaches that the solution can be stored in a product tank (180) for later supply to users (Paragraph 0017; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bakhir with the addition of a collection vessel for the oxidizing agent solution in order to allow for later supply to users as taught by Malhotra.  
Bakhir further teaches that the apparatus comprises a feed line (31) for feeding the fresh water to the device (37) for dissolving the electrolysis gas produced in the anode compartment (Paragraphs 0053 and 0056; Figure 4).  However, Bakhir fails to further teach that the apparatus comprises a filter arranged in this feed line.  However, Tseng also discusses the combination of electrolytically generated gaseous oxidizing agents and water to produce an oxidizing solution and teaches that prior to combination the water should be treated using, for example, a filter, in order to remove contaminants/impurities in the water (Paragraphs 0019-0020).   Therefore, it would have been obvious to one of ordinary skill in the art to provide a filter to the water feed line of Bakhir upstream from the device for dissolving gaseous products in order to remove contaminants/impurities from the water prior to creating the oxidizing solution as taught by Tseng.  
Bakhir further teaches that the apparatus comprises a means (39) for metered feed of the catholyte from the separation vessel of the cathode circuit (27) into the oxidizing agent solution (a feed line that must have some form of metering so as to allow for its function of bringing the oxidizing solution to a particular desired pH) (Paragraph 0057; Figure 5).  However, Bakhir merely indicates, schematically, that the catholyte joins with the fresh water at the device for dissolving (37) rather than being sent into the fresh water stream (31) upstream of the filter rendered obvious by Tseng.  However, as discussed above, the purpose of the filter is to allow for the creation of the oxidizing solution without contaminants or impurities (Paragraphs 0019 and 0020).  Therefore, to one of ordinary skill in the art at the time of filing, it would have been obvious that it would further have been beneficial to send all streams combining to create the oxidizing solution to a filtration treatment to remove any contaminant/impurities formed.  Therefore, it would have been obvious to send the catholyte of Bakhir to a contaminate/impurity removing filter.  Furthermore, it would have been obvious to utilize at least part of the same filter as in the water stream in order to minimize components and connections in the apparatus and thus obvious to combine the catholyte, anolyte and water stream upstream from the filter.
However, the combination fails to further teach that the device for feeding the aqueous sodium chloride solution into the anode compartment further comprises a means for metered feeding of the oxidizing agent solution from the collection vessel for the oxidizing agent solution into the vessel for dissolving the sodium chloride.  However, Herrington also discusses an electrolytic cell forming oxidants utilizing brine created from dissolved salt and teaches that the produced oxidants can be utilized in the dissolving step to help dissolve the salt for the brine (Paragraph 0001).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination by providing some of the oxidant solution, stored in the collection vessel, to the vessel for dissolving the salt in order to help dissolve the salt for the brine as taught by Herrington.  
However, the combination fails to further teach that the apparatus comprises a filter between the dissolution vessel and the metering pump.  However, Bonnick also discusses the electrolytic production of hypochlorite from sodium chloride brine and teaches that bromide can be a hazardous contaminant in the process and that this can be mitigated by providing a filter between the dissolution vessel (salt saturator) and a pump (Column 1, Lines 5-37; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place a filter at an outlet of the vessel for dissolving and connected to an inlet of the metering pump in order to allow for the feeding of the solution without hazardous contaminants as taught by Bonnick.  

Response to Arguments
Applicant’s arguments, filed 23 May 2022, with respect to the 35 USC 112 rejection over the limitation “a device for stabilizing an overpressure in the (an) anode compartment” have been fully considered and are persuasive.  The rejection has been withdrawn. 
However, Applicant's remaining arguments, filed 23 May 2022, have been fully considered but they are not persuasive.
Applicants argue against the Examiner’s assertion that the “written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function”.  Arguing that the disclosure describes a clear connection and a line and that “the skilled person is aware of suitable means for performing metered feeding of solutions, such as pumps, valves etc.  However, a line clearly is not a structure that alone can provide the function of “metered” and the fact that a skilled person is aware of suitable means, does not indicate that these unrecited features are inherent or implicit, the Examiner maintains that there are many means of metering and that the specific means desired are not clearly found in the disclosure either specifically, inherently or implicitly. 
Applicant’s further argue against the 35 USC 103 rejection of claim 1.  However, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant merely sates that the combination fails to render obvious the claim limitation of “a mean for metered feed of a catholyte form a separation vessel of a cathode circuit into a stream of fresh water upstream of a filter that is arranged in a feed line feeding the fresh water to the device for dissolving the electrolysis gas produced in the anode compartment”.  
As above, the Examiner maintains that it would have been obvious that it would further have been beneficial to send all streams combining to create the oxidizing solution to a filtration treatment to remove any contaminant/impurities formed.  Therefore, it would have been obvious to send the catholyte of Bakhir to a contaminate/impurity removing filter.  Furthermore, it would have been obvious to utilize at least part of the same filter as in the water stream in order to minimize components and connections in the apparatus and thus obvious to combine the catholyte, anolyte and water stream upstream from the filter, in view of Bakhir and Tseng.   The Applicants have not provided any specific arguments relating to the Examiner’s specific assertion.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,119,518 to Miller – Additional art for filtering the catholyte
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CIEL P Contreras/Primary Examiner, Art Unit 1794